DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/065,458. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Jul 20, 2022 has been entered.
 

Status of Claims
Claim(s) 1-11 and 15-27 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on July 20, 2022 has been entered. Applicant’s Remarks filed on July 20, 2022 have been considered as follows. The Amendment to the Specification has been entered.
Based on the Amendments to the Claims, and Page(s) 13 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Information Disclosure Statement
	The information disclosure statement(s) filed May 25, 2022 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-11 and 15-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim(s) 1 and 15, the recitation “dried assay” is unclear. The term ‘assay’ is commonly used to describe a testing or measuring procedure and, as such, it is unclear how an ‘assay’ could be dried. As best understood, Applicant intended to describe that the reagents are stored in ‘dried form’ and will be treated as such during prosecution until clarification is obtained. 

	Claim(s) 2-11 and 16-27 are rejected by virtue of dependency on Claim 1 and 15 as appropriate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer et al (US 2014/0057366, as cited on the IDS dated Jun 22, 2018, already of record) in view of Bernard et al (US 2009/0246796, as cited on the IDS dated Jun 22, 2018, already of record) and Vershuren (US 2010/0092996, already of record), or alternatively, Dittmer in view of Bernard and Vershuren and in further view of Hellinga (US 6,277,627, already of record).

Regarding Claim 1, Dittmer teaches a system for optically detecting at least one substance in a fluid (see Dittmer: Abstract; [0061]-[0072]; Fig 1), comprising: 
at least one first agent, the first agent is reactive with the at least one substance (see Dittmer: “nanoparticles highly loaded with antibody move through the sample solution for effective troponin molecule capture”, [0070]; [0061]-[0072]; Fig 1) 
and a specific optical response is produced during interaction of the first agent and the at least one substance (the examiner notes that the functional recitation describes an intended result of the interaction and does not provide clear cut indication of scope because it imposes no structural limits on the apparatus, and, as such, the prior art meets the claim; see MPEP § 2173.05 (g));
a chamber to contain the fluid, wherein the chamber is closed at one side by a window, the window is optically transparent to the wavelengths of the optical response (see Dittmer: “The input light beam L1 is emitted into a (disposable) carrier or cartridge 110 that may for example be made from glass or transparent plastic like poly-styrene. The cartridge 110 comprises a sample chamber 2 in which a sample fluid with target components to be detected (e.g. drugs, antibodies, DNA, etc.) can be provided”, [0064]; [0061]-[0072]; Fig 1); 
an optical detector, wherein the optical detector is arranged and adapted to detect at least a portion of the optical response (see Dittmer: “The sensor device 100 comprises a light source 120 for emitting an "input light beam" L1, a light detector 130 for detecting and measuring an "output light beam" L2, and an evaluation unit 150 which is coupled to the light detector (and optionally also to other components of the sensor device) and receives detection signals R(t) therefrom”, [0064]; [0061]-[0072]; Fig 1);
a first magnetic bead attached to the first agent (see Dittmer: “sample further comprises magnetic particles 1, for example superparamagnetic beads” [0064]; “described sensor device 100 applies optical means for the detection of magnetic particles 1 and the target components one is actually interested in “, [0069]; “sensor device 100 described so far can for example be used for rapid, sensitive and easy-to-use molecular diagnostics, designed to detect biological targets labeled with magnetic particles”, [0070]; [0061]-[0072]; Fig 1); 
the particle stored in a dried assay prior to the fluid being provided to the chamber (see Dittmer: “Seamless integration of the assay steps facilitate the design of a simple, single-chamber cartridge, in which dry-reagents, including magnetic particles are deposited.”, [0070]; the examiner notes that ‘prior to the fluid being provided’ is an example of intended use and/or functional language, where Dittmer describes that dry reagents can be present prior to use of the device (i.e. prior to a sample fluid being introduced), and, thus, Dittmer is deemed to be capable of the intended use and/or functional language; see, also, MPEP 2114)
at least one magnetic source (see Dittmer: “The sensor device 100 further includes a magnetic field generator”, [0066]; [0061]-[0072]; Fig 1), wherein: the at least one magnetic source arranged to magnetically move and magnetically retain during optical detection (see Dittmer: “With the help of this magnetic field B, the magnetic particles 1 can be manipulated, i.e. be magnetized and particularly be moved (if magnetic fields with gradients are used). Thus it is particularly possible to attract magnetic particles 1 to a "target region" TR on the contact surface 111”, [0066]; [0061]-[0072]; Fig 1) at least one complex upon or close to the window (see Dittmer: “Thus it is particularly possible to attract magnetic particles 1 to a "target region" TR on the contact surface 111”, [0066]; [0061]-[0072]; Fig 1), each complex comprises the magnetic bead and the agent see Dittmer: “sample further comprises magnetic particles 1, for example superparamagnetic beads” [0064]; “described sensor device 100 applies optical means for the detection of magnetic particles 1 and the target components one is actually interested in “, [0069]; “sensor device 100 described so far can for example be used for rapid, sensitive and easy-to-use molecular diagnostics, designed to detect biological targets labeled with magnetic particles”, [0070]; [0061]-[0072]; Fig 1); 
and a processor circuit (see Dittmer: “evaluation unit…may be realized in dedicated electronic hardware, digital data processing hardware with associated software, or a mixture of both. It is usually coupled to the sensor unit (and optionally also to the magnetic field generator), wherein: for receiving signals from it and/or for controlling it”, [0008]; [0016]; [0025]; [0064]; [0077]-[0079]), wherein the processor circuit determines a quantity of the substance in the fluid based on signals provided by the optical detector (see Dittmer: “determining from the detection signals of the sensor unit an "auxiliary parameter" that is related to the magnetic particles and/or to their movement within the sample chamber”, [0008]; [0016]; [0025]; [0064]; [0077]-[0079]; [0118]; the examiner notes that the recitation of ‘processor circuit determines…’ is an example of intended use and/or functional language, where the evaluation unit of Dittmer is capable of determining the quantity of substance in the fluid as it can determine parameters associated with the magnetic particles based on received inputs from the sensor, meeting the claim language as a whole; see, also, MPEP 2114);
the optical detector is positioned to receive at least a portion of the optical response from the at least one first agent if located upon or close to the window (see Dittmer: “The light source 120 may comprise an LED, e.g. a red 650 nm LED, that generates the input light beam L1 which is transmitted into the cartridge 110. The input light beam L1 arrives at the contact surface 111 at an angle larger than the critical angle of total internal reflection (TIR) and is therefore totally internally reflected as the output light beam L2”, [0067]; [0061]-[0072]; Fig 1).
Dittmer describes using the magnetic field to control the magnetic particles and deliver them to the sensor surface (see Dittmer: “With the help of this magnetic field B, the magnetic particles 1 can be manipulated, i.e. be magnetized and particularly be moved (if magnetic fields with gradients are used). Thus it is particularly possible to attract magnetic particles 1 to a "target region" TR on the contact surface 111”, [0066]; [0061]-[0072]; Fig 1). Dittmer teaches that the target region may comprise binding sites for retaining the magnetic particles after the magnetic field is turned off, suggesting that target regions do not necessarily need to be functionalized (see Dittmer: [0024]). 
Dittmer does not provide an explicit example where the surface is not functionalized nor “only the at least one magnetic source allows the particle to be retained onto or close to a sensor surface extending between the window and the chamber”. 
However, Bernard teaches the analogous art of methods and systems for labeling, isolating and detecting analytes of interest using a magnetic field (see Bernard: Abstract; [0009]). Bernard teaches a system comprising a chamber and an optical interrogator for interrogating magnetic particle-antibody-analyte complexes by magnetic immobilization and retention of the complex onto a surface of the chamber for detection (see Bernard: [0009]; [0023]; [0375]-[0377]; Fig 6; the examiner notes that Bernard only uses magnetic forces to retain particles on a sensing surface). As such, Bernard demonstrates a system where the only immobilization source is a magnetic field acting upon the particles and, thus, suggests a reasonable expectation of success in designing and using such a system and method. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of modified Dittmer to solely rely on magnetic capture for immobilization and retention of the magnetic particle-antibody-analyte complex on the sensor surface as taught by Bernard, because Bernard teaches that such a system is viable for isolation and detection of analytes of interest, thus, suggesting a reasonable expectation of success in designing and using such a system and method (see Bernard: [0009]; [0023]; [0375]-[0377]; Fig 6).

Modified Dittmer teaches the magnetic source which can attract particles. 
Modified Dittmer does not explicitly teach “the at least one magnetic source(s) is arranged to operate in a first mode and a second mode, the first mode for attraction of the first magnetic bead toward the window, and the second mode for repulsion of the first magnetic bead away from the window”.
However, Vershuren teaches the analogous art of a system and method for detection of components that are marked with a magnetic label by using a magnetic field to manipulate the labeled components (see Vershuren: Abstract). Vershuren teaches that their invention comprises collecting components on a surface using a field generator, such as a permanent magnet, to generate a magnetic field to achieve interrogation of the components by use of an optical measurement (see Vershuren: [0012]; [0044]-[0048]). Vershuren further describes that the magnetic field can comprise the attraction of particles to an investigation region or the repulsion of said particles from said investigation region (see Vershuren: [0049]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the magnetic source of modified Dittmer to be a permanent magnet acting as a field generator that generates a magnetic field that can be either repulsive or attractive as taught by Vershuren, because Vershuren teaches that such a structure can be used to create a magnetic field that can comprise the attraction of particles to an investigation region or the repulsion of said particles from said investigation region for analysis (see Vershuren: [0049]).

If modified Dittmer is deemed incapable of describing “wherein a specific optical response is produced during interaction of the first agent and the at least one substance”, then an alternative rejection in further view of Hellinga applies as follows.
Hellinga teaches the analogous art of a biosensor molecule comprising a glucose sensing protein (see Hellinga: Abstract). Hellinga further teaches a biosensor protein that undergoes a change in fluorescence upon binding with its target (see Hellinga: Column 8, line 60-62). Hellinga describes that this biosensor molecule has the advantage that there is no direct interaction between the reporter group and the ligand (glucose) so that the original properties of the binding site are unaffected while also providing a modular design that allows altering of the ligand-binding site without destroying the properties of the reporter and vice versa (see Hellinga: Column 4, line 41-48). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the antibody of modified Dittmer to be a biosensor protein that undergoes a change in fluorescence upon binding with its target as described by Hellinga (see Hellinga: Column 8, line 60-62), because Hellinga teaches that this biosensor molecule has the advantage that there is no direct interaction between the reporter group and the ligand (glucose) so that the original properties of the binding site are unaffected while also providing a modular design that allows altering of the ligand-binding site without destroying the properties of the reporter and vice versa (see Hellinga: Column 4, line 41-48).
Note: Claim(s) 1-11 and 25-26 contain a large amount of functional language (i.e. “being provided…”, “determines…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
Regarding Claim 2, modified Dittmer teaches all the limitations as applied to Claim 1 and further teaches wherein the optical response is selected from the group consisting of a fluorescent signal, a colorimetric signal or a luminescent signal upon optical excitation (see Dittmer: “The sensor device can comprise any suitable sensor to detect the presence of magnetic particles on or near to a sensor surface, based on any property of the particles, e.g. it can detect via magnetic methods (e.g. magnetoresistive, Hall, coils), optical methods (e.g. imaging, fluorescence, chemiluminescence, absorption, scattering, evanescent field techniques, surface plasmon resonance, Raman, etc.), sonic detection (e.g. surface acoustic wave, bulk acoustic wave, cantilever, quartz crystal etc), electrical detection (e.g. conduction, impedance, amperometric, redox cycling), combinations thereof, etc.”, [0128]). The examiner notes that the recitation of the optical response upon binding does not place further limits on the structure but rather describes an intended result of the agent interacting with the substance. As the structure of Dittmer is capable of measuring the signal types mentioned above, Dittmer is deemed to read on the claim limitations as a whole. 

Regarding Claim 3, modified Dittmer teaches all the limitations as applied to Claim 2 and further teaches further comprising an optical source of electromagnetic wave wherein the spectrum of the electromagnetic wave comprises the electromagnetic wavelengths of said optical excitation, and wherein the optical source and the interface between the window and the chamber is a TIR system such that the total reflection of the incident electromagnetic wave emitted from the optical source occurs on the interface, and such that an evanescent optical field is formed accordingly in the fluid on the interface (see Dittmer: “The light source 120 may comprise an LED, e.g. a red 650 nm LED, that generates the input light beam L1 which is transmitted into the cartridge 110. The input light beam L1 arrives at the contact surface 111 at an angle larger than the critical angle of total internal reflection (TIR) and is therefore totally internally reflected as the output light beam L2”, [0067]; [0061]-[0072]; Fig 1; “The sensor device can comprise any suitable sensor to detect the presence of magnetic particles on or near to a sensor surface, based on any property of the particles, e.g. it can detect via magnetic methods (e.g. magnetoresistive, Hall, coils), optical methods (e.g. imaging, fluorescence, chemiluminescence, absorption, scattering, evanescent field techniques, surface plasmon resonance, Raman, etc.), sonic detection (e.g. surface acoustic wave, bulk acoustic wave, cantilever, quartz crystal etc), electrical detection (e.g. conduction, impedance, amperometric, redox cycling), combinations thereof, etc.”, [0128]).

Regarding Claim 4, modified Dittmer teaches all the limitations as applied to Claim 1 and further teaches wherein the optical response is a chemo luminescence response to a chemical reaction (see Dittmer: “The sensor device can comprise any suitable sensor to detect the presence of magnetic particles on or near to a sensor surface, based on any property of the particles, e.g. it can detect via magnetic methods (e.g. magnetoresistive, Hall, coils), optical methods (e.g. imaging, fluorescence, chemiluminescence, absorption, scattering, evanescent field techniques, surface plasmon resonance, Raman, etc.), sonic detection (e.g. surface acoustic wave, bulk acoustic wave, cantilever, quartz crystal etc), electrical detection (e.g. conduction, impedance, amperometric, redox cycling), combinations thereof, etc.”, [0128]). The examiner notes that the recitation of the optical response upon binding does not place further limits on the structure but rather describes an intended result of the agent interacting with the substance. As the structure of Dittmer is capable of measuring the signal types mentioned above, Dittmer is deemed to read on the claim limitations as a whole.

Regarding Claim 5, modified Dittmer teaches all the limitations as applied to Claim 4 and further teaches wherein the optical detector comprises a photomultiplier tube, a spectrometric detector, a camera, a photodiode or a FTIR-type detector (see Dittmer: “magnetic particles in a cartridge are detected by frustrated total internal reflection (FTIR)”, [0043]; “The light source 120 may comprise an LED, e.g. a red 650 nm LED, that generates the input light beam L1 which is transmitted into the cartridge 110. The input light beam L1 arrives at the contact surface 111 at an angle larger than the critical angle of total internal reflection (TIR) and is therefore totally internally reflected as the output light beam L2… The output light beam L2 leaves the cartridge 110 through another surface and is detected by the light detector, e.g. by the light-sensitive pixels of a camera 130”, [0067]; [0061]-[0072]; Fig 1).

Regarding Claim 8, modified Dittmer teaches all the limitations as applied to Claim 1 and further teaches further comprising at least one second agent, wherein the at least one second agent is arranged to be dispersed in the fluid, wherein the at least one second agent is reactive with at least one other substance such that it gives a second optical response upon a determined second optical excitation or a chemical reaction (see Dittmer: “The device and method are suited for sensor multiplexing (i.e. the parallel use of different sensors and sensor surfaces), label multiplexing (i.e. the parallel use of different types of labels) and chamber multiplexing (i.e. the parallel use of different reaction chambers).”, [0134])

Regarding Claim 9, modified Dittmer teaches all the limitations as applied to Claim 8. Modified Dittmer teaches that agents can be attached to magnetic beads (see Dittmer: “sample further comprises magnetic particles 1, for example superparamagnetic beads” [0064]). Dittmer further teaches that multiplexing can be performed using the system (see Dittmer: “The device and method are suited for sensor multiplexing (i.e. the parallel use of different sensors and sensor surfaces), label multiplexing (i.e. the parallel use of different types of labels) and chamber multiplexing (i.e. the parallel use of different reaction chambers)”, [0134]). 
Modified Dittmer does not explicitly teach wherein the one or several second agents are attached to at least one second magnetic bead. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to modify the system to uses multiple magnetic particles, with each particle responding to an agent, to perform a multiplexed analysis. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system to modified Dittmer to be responsive to multiple agent-magnetic beads complexes as suggested by Dittmer, because Dittmer teaches that the system is suited for sensor multiplexing (i.e. the parallel use of different sensors and sensor surfaces), label multiplexing (i.e. the parallel use of different types of labels) and chamber multiplexing (i.e. the parallel use of different reaction chambers).”, [0134]). 


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer et al (US 2014/0057366, as cited on the IDS dated Jun 22, 2018, already of record) in view of Bernard et al (US 2009/0246796, as cited on the IDS dated Jun 22, 2018, already of record), Vershuren (US 2010/0092996, already of record), or alternatively, Dittmer in view of Vershuren and in further view of Hellinga (US 6,277,627, already of record) and in further view of Evers (US 2010/0330698, as cited on the IDS dates Jun 22, 2018, already of record). 

Regarding Claim 6, modified Dittmer teaches all the limitations as applied to Claim 5. 
Modified Dittmer does not explicitly teach “wherein the optical detector is arranged to perform a spectral analysis of the detected electromagnetic wave”.
However, Evers teaches the analogous art of a system and a method for the detection of target components in a sample with the help of indicator particles distributed in said sample (see Evers: Abstract). Evers further teaches that it is possible to use a detector for the sampling of fluorescence light emitted by fluorescent indicator particles which were stimulated by the input light beam, wherein this fluorescence may for example spectrally be discriminated from reflected light (i.e. spectral analysis) (see Evers: [0051]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the detector of modified Dittmer to be capable of performing spectral analysis of the fluorescent response as taught by Evers, because Evers teaches that this allows for fluorescence to be spectrally be discriminated from reflected light prior to further analysis (see Evers: [0051]).

	Regarding Claim 7, modified Dittmer teaches all the limitations as applied to Claim 6 and further teaches wherein the at least one substance to be detected comprises one or several of these substances: Albumin, Alkaline Phosphatase, Alanine Aminotransferase, Amylase, Aspartate Aminotransferase, Urea Nitrogen, Calcium, Chloride, Creatinine Phosphokinase, Creatinine, Direct Bilirubin, 7-Gamma-Glutamyl Transpeptidase, Glucose, High-Density Lipoprotein, Lactic Dehydrogenase, Lipase, Potassium, Sodium, Phosphorus, Total Bilirubin, Total Cholesterol, Triglyceride, Total Protein, Uric Acid, total carbon dioxide (TCO2), Anion Gap, antibody, protein, nucleic acid, molecules relative weight smaller than 1000 Dalton (see Dittmer: “target components to be detected (e.g. drugs, antibodies, DNA, etc.) can be provided”, [0064]; [0061]-[0072]). 


Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer et al (US 2014/0057366, as cited on the IDS dated Jun 22, 2018, already of record) in view of Bernard et al (US 2009/0246796, as cited on the IDS dated Jun 22, 2018, already of record), Vershuren (US 2010/0092996, already of record), or alternatively, Dittmer in view of Vershuren and in further view of Hellinga (US 6,277,627, already of record) alone, or alternatively, any of the prior combinations in further view of Evers (US 2010/0330698, as cited on the IDS dates Jun 22, 2018, already of record). 

Regarding Claim 10, modified Dittmer teaches all the limitations as applied to Claim 1. Modified Dittmer states that the target region for analysis may contain a binding region in which molecules can interact specifically with the magnetic beads, such as through covalent binding or the formation of hydrogen bonds (see Dittmer: [0008]) and further teaches that this is optional (see Dittmer: [0024]). Dittmer further describes examples in which the target region comprises both functionalized (i.e. specific) and non-functionalized (i.e. non-specific) areas (see Dittmer: [0073-[0085]; Fig 2a-2c)
	Modified Dittmer does not explicitly state that “the interface between the window and the chamber is not specifically arranged to capture the substance or any analogue of the substance”. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to choose between a functionalized (i.e. specific) and a non-functionalized (i.e. non-specific) surface because Dittmer describes that the functionalization of the surface is optional. Further, it would have been well within the skill of one of ordinary skill in the art to choose from a limited number of options for the surface (i.e. functionalized vs non-functionalized; specific vs non-specific). 
It would have been obvious to one skilled in the art before the filing date of the invention to select the surface of the target region of modified Dittmer to be non-functionalized, as suggested by Dittmer, because Dittmer describes that the functionalization of the surface is optional and describes a limited number of options to try (see Dittmer: [0008]; [0024]; [0073]-[0085]). 

If Dittmer or Dittmer in view of Hellinga alone is deemed incapable of having a non-specific target surface, then an alternative rejection in further view of Evers applies as follows.
Evers teaches the analogous art of a system and a method for the detection of target components in a sample with the help of indicator particles distributed in said sample (see Evers: Abstract). Evers further teaches that there is no need to attach proteins (e.g. antibodies) that can capture the target components to the contact surface because this makes the surfaces are easier to prepare and cheaper (see Evers: [0071]). 
It would have been obvious to one skilled in the art before the filing date of the invention to select the surface of the target region of modified Dittmer to be non-functionalized, as suggested by Evers, because Evers teaches that there is no need to attach proteins (e.g. antibodies) that can capture the target components to the contact surface because this makes the surfaces are easier to prepare and cheaper (see Evers: [0071]). 

Regarding Claim 11, modified Dittmer teaches all the limitations as applied to Claim 10 and further teaches a data processor circuit, wherein the data processor circuit is arranged to calculate a ratio between an intensity of the optical response at the wavelength of the optical response and an intensity of an optical response at a reference wavelength in the detected spectrum, wherein the data processor circuit is arranged to use the result of this calculation to determine the concentration of substance (see Dittmer: “an evaluation unit 150 which is coupled to the light detector”, [0064]; [0008]; [0016]; [0025]; [0077]-[0079]; Thus, the evaluation unit is capable of comparing response and reference wavelengths to determine information about the substance, further determining the alignment to correct for the expected amount of particles to determine a concentration based on the signal received). 


Claim(s) 15-20 is/are rejected under 35 U.S.C 102/35 U.S.C. 103 as being unpatentable over Dittmer et al (US 2014/0057366, as cited on the IDS dated Jun 22, 2018, already of record) in view of Bernard et al (US 2009/0246796, as cited on the IDS dated Jun 22, 2018, already of record), Vershuren (US 2010/0092996, already of record) and in further view of Hellinga (US 6,277,627, already of record).

Regarding Claim 15, Dittmer teaches a method of optically detecting at least one substance in a fluid, comprising: 
storing at least one particle comprising a magnetic bead and a first agent in a dried assay (see Dittmer: “nanoparticles highly loaded with antibody move through the sample solution for effective troponin molecule capture”, [0070]; [0061]-[0072]; Fig 1), wherein the first agent is reactive with the at least one substance (see Dittmer: “described sensor device 100 applies optical means for the detection of magnetic particles 1 and the target components one is actually interested in “, [0069]; “sensor device 100 described so far can for example be used for rapid, sensitive and easy-to-use molecular diagnostics, designed to detect biological targets labeled with magnetic particles”, [0070]; [0061]-[0072]; Fig 1; “Seamless integration of the assay steps facilitate the design of a simple, single-chamber cartridge, in which dry-reagents, including magnetic particles are deposited.”, [0070])
providing a chamber with a window, wherein the window is optically transparent to the wavelengths of the optical response and of the optical excitation if this excitation (see Dittmer: “The input light beam L1 is emitted into a (disposable) carrier or cartridge 110 that may for example be made from glass or transparent plastic like poly-styrene. The cartridge 110 comprises a sample chamber 2 in which a sample fluid with target components to be detected (e.g. drugs, antibodies, DNA, etc.) can be provided”, [0064]; [0061]-[0072]; Fig 1); 
providing the at least one particle and the fluid in the chamber (see Dittmer: “The input light beam L1 is emitted into a (disposable) carrier or cartridge 110 that may for example be made from glass or transparent plastic like poly-styrene. The cartridge 110 comprises a sample chamber 2 in which a sample fluid with target components to be detected (e.g. drugs, antibodies, DNA, etc.) can be provided”, [0064]; [0061]-[0072]; Fig 1); 
magnetically moving the at least one particle onto or close to the window (see Dittmer: “With the help of this magnetic field B, the magnetic particles 1 can be manipulated, i.e. be magnetized and particularly be moved (if magnetic fields with gradients are used). Thus it is particularly possible to attract magnetic particles 1 to a "target region" TR on the contact surface 111”, [0066]; [0061]-[0072]; Fig 1); 
magnetically retaining the at least one particle onto or close to the window (see Dittmer: “With the help of this magnetic field B, the magnetic particles 1 can be manipulated, i.e. be magnetized and particularly be moved (if magnetic fields with gradients are used). Thus it is particularly possible to attract magnetic particles 1 to a "target region" TR on the contact surface 111”, [0066]; [0061]-[0072]; Fig 1) while detecting at least a portion of the optical response from the at least one particle (see Dittmer: “magnetic particles in a cartridge are detected by frustrated total internal reflection (FTIR)”, [0043]; “The light source 120 may comprise an LED, e.g. a red 650 nm LED, that generates the input light beam L1 which is transmitted into the cartridge 110. The input light beam L1 arrives at the contact surface 111 at an angle larger than the critical angle of total internal reflection (TIR) and is therefore totally internally reflected as the output light beam L2… The output light beam L2 leaves the cartridge 110 through another surface and is detected by the light detector, e.g. by the light-sensitive pixels of a camera 130”, [0067]; [0061]-[0072]; Fig 1).
Dittmer describes using the magnetic field to control the magnetic particles and deliver them to the sensor surface (see Dittmer: “With the help of this magnetic field B, the magnetic particles 1 can be manipulated, i.e. be magnetized and particularly be moved (if magnetic fields with gradients are used). Thus it is particularly possible to attract magnetic particles 1 to a "target region" TR on the contact surface 111”, [0066]; [0061]-[0072]; Fig 1). Dittmer teaches that the target region may comprise binding sites for retaining the magnetic particles after the magnetic field is turned off, suggesting that target regions do not necessarily need to be functionalized (see Dittmer: [0024]). 
 Dittmer does not provide an explicit example where the surface is not functionalized nor “wherein only the at least one magnetic source allows the particle to be retained onto or close to a sensor surface extending between the window and the chamber”. 
However, Bernard teaches the analogous art of methods and systems for labeling, isolating and detecting analytes of interest using a magnetic field (see Bernard: Abstract; [0009]). Bernard teaches a system comprising a chamber and an optical interrogator for interrogating magnetic particle-antibody-analyte complexes by magnetic immobilization and retention of the complex onto a surface of the chamber for detection (see Bernard: [0009]; [0023]; [0375]-[0377]; Fig 6; the examiner notes that Bernard only uses magnetic forces to retain particles on a sensing surface). As such, Bernard demonstrates a system where the only immobilization source is a magnetic field acting upon the particles and, thus, suggests a reasonable expectation of success in designing and using such a system and method. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of modified Dittmer to solely rely on magnetic capture for immobilization and retention of the magnetic particle-antibody-analyte complex on the sensor surface as taught by Bernard, because Bernard teaches that such a system is viable for isolation and detection of analytes of interest, thus, suggesting a reasonable expectation of success in designing and using such a system and method (see Bernard: [0009]; [0023]; [0375]-[0377]; Fig 6).

Modified Dittmer teaches the magnetic source which can attract particles. 
Modified Dittmer does not explicitly teach “wherein the at least one magnetic source(s) is arranged to operate in a first mode and a second mode, the first mode for attraction of the first magnetic bead toward the window, and the second mode for repulsion of the first magnetic bead away from the window”.
However, Vershuren teaches the analogous art of a system and method for detection of components that are marked with a magnetic label by using a magnetic field to manipulate the labeled components (see Vershuren: Abstract). Vershuren teaches that their invention comprises collecting components on a surface using a field generator, such as a permanent magnet, to generate a magnetic field to achieve interrogation of the components by use of an optical measurement (see Vershuren: [0012]; [0044]-[0048]). Vershuren further describes that the magnetic field can comprise the attraction of particles to an investigation region or the repulsion of said particles from said investigation region (see Vershuren: [0049]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the magnetic source of modified Dittmer to be a permanent magnet acting as a field generator that generates a magnetic field that can be either repulsive or attractive as taught by Vershuren, because Vershuren teaches that such a structure can be used to create a magnetic field that can comprise the attraction of particles to an investigation region or the repulsion of said particles from said investigation region for analysis (see Vershuren: [0049]).

Modified Dittmer teaches using antibodies (i.e. proteins) to react with the biological target (see Dittmer: [0061]-[0072]; Fig 1). 
Modified Dittmer does not teach “wherein a specific optical response is produced during interaction of the first agent and the at least one substance”.
However, Hellinga teaches the analogous art of a biosensor molecule comprising a glucose sensing protein (see Hellinga: Abstract). Hellinga further teaches a biosensor protein that undergoes a change in fluorescence upon binding with its target (see Hellinga: Column 8, line 60-62). Hellinga describes that this biosensor molecule has the advantage that there is no direct interaction between the reporter group and the ligand (glucose) so that the original properties of the binding site are unaffected while also providing a modular design that allows altering of the ligand-binding site without destroying the properties of the reporter and vice versa (see Hellinga: Column 4, line 41-48). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the antibody of modified Dittmer to be a biosensor protein that undergoes a change in fluorescence upon binding with its target as described by Hellinga (see Hellinga: Column 8, line 60-62), because Hellinga teaches that this biosensor molecule has the advantage that there is no direct interaction between the reporter group and the ligand (glucose) so that the original properties of the binding site are unaffected while also providing a modular design that allows altering of the ligand-binding site without destroying the properties of the reporter and vice versa (see Hellinga: Column 4, line 41-48).

Regarding Claim 16, modified Dittmer teaches all the limitations as applied to Claim 15 and further teaches further comprising a step of emitting an electromagnetic wave to the window, wherein the electromagnetic wave comprises the wavelength of the optical excitation such that the wavelength of the optical excitation is totally reflected at the interface between the window and the chamber (see Dittmer: “The light source 120 may comprise an LED, e.g. a red 650 nm LED, that generates the input light beam L1 which is transmitted into the cartridge 110. The input light beam L1 arrives at the contact surface 111 at an angle larger than the critical angle of total internal reflection (TIR) and is therefore totally internally reflected as the output light beam L2”, [0067]; [0061]-[0072]; Fig 1; “The sensor device can comprise any suitable sensor to detect the presence of magnetic particles on or near to a sensor surface, based on any property of the particles, e.g. it can detect via magnetic methods (e.g. magnetoresistive, Hall, coils), optical methods (e.g. imaging, fluorescence, chemiluminescence, absorption, scattering, evanescent field techniques, surface plasmon resonance, Raman, etc.), sonic detection (e.g. surface acoustic wave, bulk acoustic wave, cantilever, quartz crystal etc), electrical detection (e.g. conduction, impedance, amperometric, redox cycling), combinations thereof, etc.”, [0128])

Regarding Claim 17, modified Dittmer teaches all the limitations as applied to Claim 15 and further teaches wherein the optical response is selected from the group consisting of a fluorescent signal, a colorimetric signal or a luminescent signal upon optical excitation (see Dittmer: “The sensor device can comprise any suitable sensor to detect the presence of magnetic particles on or near to a sensor surface, based on any property of the particles, e.g. it can detect via magnetic methods (e.g. magnetoresistive, Hall, coils), optical methods (e.g. imaging, fluorescence, chemiluminescence, absorption, scattering, evanescent field techniques, surface plasmon resonance, Raman, etc.), sonic detection (e.g. surface acoustic wave, bulk acoustic wave, cantilever, quartz crystal etc), electrical detection (e.g. conduction, impedance, amperometric, redox cycling), combinations thereof, etc.”, [0128]).

Regarding Claim 18, modified Dittmer teaches all the limitations as applied to Claim 17 and further teaches providing an optical source of electromagnetic wave, wherein the spectrum of the electromagnetic wave comprises the electromagnetic wavelengths of the optical excitation, and wherein the optical source and the interface between the window and the chamber is a TIR system, wherein a total reflection of the incident electromagnetic wave emitted from the optical source occurs at the interface and wherein an evanescent optical field is formed accordingly in the fluid on the interface (see Dittmer: “The light source 120 may comprise an LED, e.g. a red 650 nm LED, that generates the input light beam L1 which is transmitted into the cartridge 110. The input light beam L1 arrives at the contact surface 111 at an angle larger than the critical angle of total internal reflection (TIR) and is therefore totally internally reflected as the output light beam L2”, [0067]; [0061]-[0072]; Fig 1; “The sensor device can comprise any suitable sensor to detect the presence of magnetic particles on or near to a sensor surface, based on any property of the particles, e.g. it can detect via magnetic methods (e.g. magnetoresistive, Hall, coils), optical methods (e.g. imaging, fluorescence, chemiluminescence, absorption, scattering, evanescent field techniques, surface plasmon resonance, Raman, etc.), sonic detection (e.g. surface acoustic wave, bulk acoustic wave, cantilever, quartz crystal etc), electrical detection (e.g. conduction, impedance, amperometric, redox cycling), combinations thereof, etc.”, [0128]).

Regarding Claim 19, modified Dittmer teaches all the limitations as applied to Claim 15. Modified Dittmer teaches that agents can be attached to magnetic beads (see Dittmer: “sample further comprises magnetic particles 1, for example superparamagnetic beads” [0064]). Dittmer further teaches that multiplexing can be performed using the system (see Dittmer: “The device and method are suited for sensor multiplexing (i.e. the parallel use of different sensors and sensor surfaces), label multiplexing (i.e. the parallel use of different types of labels) and chamber multiplexing (i.e. the parallel use of different reaction chambers)”, [0134]). Dittmer further teaches that optical response, and thus the detection, can be based on any property of the particle such as fluorescence, chemiluminescence or absorption, among others (see Dittmer: [0128]).
Modified Dittmer does not explicitly teach the optical response being a chemo luminescence response to a chemical reaction. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to modify the system to use chemo luminescence, as this is one of the alternatives envisioned by Dittmer and would result in the expected measurement of the particle-agent complex. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system to modified Dittmer to be responsive to chemiluminescence as suggested by Dittmer, because Dittmer teaches that the system is suitable for any type of optical response and detection based on any property of the particle such as fluorescence, chemiluminescence or absorption, among others (see Dittmer: [0128]).

Regarding Claim 20, modified Dittmer teaches all the limitations as applied to Claim 19 and further teaches wherein the optical detector comprises a photomultiplier tube, a spectrometric detector, a camera, a photodiode or an FTIR-type detector (see Dittmer: “camera 120”, [0067]).


Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer et al (US 2014/0057366, as cited on the IDS dated Jun 22, 2018, already of record) in view of Bernard et al (US 2009/0246796, as cited on the IDS dated Jun 22, 2018, already of record), Vershuren (US 2010/0092996, already of record), Hellinga (US 6,277,627, already of record) and in further view of Evers (US 2010/0330698, as cited on the IDS dates Jun 22, 2018, already of record). 

Regarding Claim 21, modified Dittmer teaches all the limitations as applied to Claim 20. Modified Dittmer teaches an optical detector (see Dittmer: “The sensor device 100 comprises a light source 120 for emitting an "input light beam" L1, a light detector 130 for detecting and measuring an "output light beam" L2, and an evaluation unit 150 which is coupled to the light detector (and optionally also to other components of the sensor device) and receives detection signals R(t) therefrom”, [0064]; [0061]-[0072]; Fig 1).
Modified Dittmer does not explicitly teach “performing spectral analysis of signals provided by the optical detector”.
However, Evers teaches the analogous art of a system and a method for the detection of target components in a sample with the help of indicator particles distributed in said sample (see Evers: Abstract). Evers further teaches that it is possible to use a detector for the sampling of fluorescence light emitted by fluorescent indicator particles which were stimulated by the input light beam, wherein this fluorescence may for example spectrally be discriminated from reflected light (i.e. spectral analysis) (see Evers: [0051]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the detector of modified Dittmer to be capable of performing spectral analysis of the fluorescent response as taught by Evers, because Evers teaches that this allows for fluorescence to be spectrally be discriminated from reflected light prior to further analysis (see Evers: [0051]).

	Regarding Claim 22, modified Dittmer teaches all the limitations as applied to Claim 21 and further teaches wherein the at least one substance to be detected comprises one or several of these substances: Albumin, Alkaline Phosphatase, Alanine Aminotransferase, Amylase, Aspartate Aminotransferase, Urea Nitrogen, Calcium, Chloride, Creatinine Phosphokinase, Creatinine, Direct Bilirubin, 7-Gamma-Glutamyl Transpeptidase, Glucose, High-Density Lipoprotein, Lactic Dehydrogenase, Lipase, Potassium, Sodium, Phosphorus, Total Bilirubin, Total Cholesterol, Triglyceride, Total Protein, Uric Acid, total carbon dioxide (TCO2), Anion Gap, antibody, protein, nucleic acid, molecules relative weight smaller than 1000 Dalton (see Dittmer: “target components to be detected (e.g. drugs, antibodies, DNA, etc.) can be provided”, [0064]; [0061]-[0072]). 


Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer et al (US 2014/0057366, as cited on the IDS dated Jun 22, 2018, already of record) in view of Bernard et al (US 2009/0246796, as cited on the IDS dated Jun 22, 2018, already of record), Vershuren (US 2010/0092996, already of record), Hellinga (US 6,277,627, already of record) and in further view of Ohtsuka (US 2009/0321662, already of record). 

Regarding Claim 23, modified Dittmer teaches all the limitations as applied to Claim 15. Modified Dittmer teaches the optical detector and the optical emitter, which detect and emit the wavelengths, respectively (see Claim 15). Dittmer teaches a processing unit capable of performing calculations based on information obtained from the sensors (see Claim 15).
Modified Dittmer does not teach “calculating a ratio between an intensity of the optical response at the wavelength of the optical response and an intensity of an optical response at a reference wavelength in the detected spectrum, and determining the concentration of substance using the result of the calculation”.
However, Ohtsuka teaches the analogous art of a method and device for detecting analytes (see Ohtsuka: Abstract). Ohtsuka further teaches that intensities of primary optical responses can be corrected by use of intensities of reference response signals to obtain more accurate prediction results, where the reference response signals can be indicative of effects that occur during the method, such as movement of labels and amount (see Ohtsuka: [0187]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the optical detection method of modified Dittmer to include a step where the optical detection is corrected using a reference signal as taught by Ohtsuka, because Ohtsuka teaches that correcting using reference signals results in more accurate prediction results (see Ohtsuka: [0187]). 


Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer et al (US 2014/0057366, as cited on the IDS dated Jun 22, 2018, already of record) in view of Bernard et al (US 2009/0246796, as cited on the IDS dated Jun 22, 2018, already of record), Vershuren (US 2010/0092996, already of record), Hellinga (US 6,277,627, already of record) and in further view of Gabriel (US 2014/0234865, already of record). 

Regarding Claim 24, modified Dittmer teaches all the limitations as applied to Claim 15. Modified Dittmer teaches an agent (see Claim 15).
Modified Dittmer does not teach “wherein the agent is selected from the group consisting of ion-selective fluorescent reporter proteins, a protein that undergoes a change in fluorescence upon binding with an analyte”.
However, Gabriel teaches the analogous art of a method and device for detecting analyte size and distribution using optical detection (see Gabriel: Abstract). Gabriel further teaches fluorescent labels can be chosen based on user preference, and offers examples of fluorescent agents such as GFP and RFP, examples of proteins that fluoresce upon interaction with specific molecules (i.e. reporter proteins) (see Gabriel: [0094]-[0098]; Table 1). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the fluorescent agent of the method of modified Dittmer to be a protein that fluoresces upon interaction with specific molecules (i.e. reporter proteins), such as the GFP and/or RFP taught by Gabriel, because Gabriel teaches that fluorescent labels can be chosen based on user preference and the task at hand to allow detection of samples (see Gabriel: [0094]-[0098]; Table 1).


Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer et al (US 2014/0057366, as cited on the IDS dated Jun 22, 2018, already of record) in view of Bernard et al (US 2009/0246796, as cited on the IDS dated Jun 22, 2018, already of record), Vershuren (US 2010/0092996, already of record), or alternatively, Dittmer in view of Vershuren and in further view of Hellinga (US 6,277,627, already of record), and in further view of Gabriel (US 2014/0234865, already of record). 

Regarding Claim 25, modified Dittmer teaches all the limitations as applied to Claim 1. Modified Dittmer teaches an agent (see Claim 15).
Modified Dittmer does not teach “wherein the agent is selected from the group consisting of ion-selective fluorescent reporter proteins, a protein that undergoes a change in fluorescence upon binding with an analyte”.
However, Gabriel teaches the analogous art of a method and device for detecting analyte size and distribution using optical detection (see Gabriel: Abstract). Gabriel further teaches fluorescent labels can be chosen based on user preference, and offers examples of fluorescent agents such as GFP and RFP, examples of proteins that fluoresce upon interaction with specific molecules (i.e. reporter proteins) (see Gabriel: [0094]-[0098]; Table 1). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the fluorescent agent of the system of modified Dittmer to be a protein that fluoresces upon interaction with specific molecules (i.e. reporter proteins), such as the GFP and/or RFP taught by Gabriel, because Gabriel teaches that fluorescent labels can be chosen based on user preference and the task at hand to allow detection of samples (see Gabriel: [0094]-[0098]; Table 1).


Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer et al (US 2014/0057366, as cited on the IDS dated Jun 22, 2018, already of record) in view of Bernard et al (US 2009/0246796, as cited on the IDS dated Jun 22, 2018, already of record), Vershuren (US 2010/0092996, already of record), or alternatively, Dittmer in view of Vershuren and in further view of Hellinga (US 6,277,627, already of record) and in further view of Jungen (EP 2 664 914, already of record).

Regarding Claim 26, modified Dittmer teaches all the limitations as applied to Claim 1. Modified Dittmer teaches the magnet (see Claim 1).
Modified Dittmer does not teach “wherein the at least one magnetic source is further arranged to mix the first magnetic bead in the fluid”.
However, Jungen teaches the analogous art of a method and device for processing and manipulating particles using magnetic fields (see Jungen: Abstract). Jungen teaches that magnetic field generators can be used to generate a magnetic field to manipulate magnetic particles and mix them within a fluid, where performing such mixing leads to improved capture efficiency of the magnetic particles (see Jungen: [0005]; [0061]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify magnetic of modified Dittmer to be used to generate a magnetic field to mix the magnetic particles in the fluid as taught by Jungen, because Jungen teaches that performing such mixing leads to improved capture efficiency of the magnetic particles (see Jungen: [0005]; [0061]).


Claim(s) 27 is/are rejected under 35 U.S.C 102/35 U.S.C. 103 as being unpatentable over Dittmer et al (US 2014/0057366, as cited on the IDS dated Jun 22, 2018, already of record) in view of Bernard et al (US 2009/0246796, as cited on the IDS dated Jun 22, 2018, already of record), Vershuren (US 2010/0092996, already of record), Hellinga (US 6,277,627, already of record) and in further view of Jungen (EP 2 664 914, already of record).

Regarding Claim 26, modified Dittmer teaches all the limitations as applied to Claim 1. Modified Dittmer teaches the magnet (see Claim 1).
Modified Dittmer does not teach “wherein the at least one magnetic source is further arranged to mix the first magnetic bead in the fluid”.
However, Jungen teaches the analogous art of a method and device for processing and manipulating particles using magnetic fields (see Jungen: Abstract). Jungen teaches that magnetic field generators can be used to generate a magnetic field to manipulate magnetic particles and mix them within a fluid, where performing such mixing leads to improved capture efficiency of the magnetic particles (see Jungen: [0005]; [0061]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify magnetic of modified Dittmer to be used to generate a magnetic field to mix the magnetic particles in the fluid as taught by Jungen, because Jungen teaches that performing such mixing leads to improved capture efficiency of the magnetic particles (see Jungen: [0005]; [0061]).


Response to Arguments
Applicant's Arguments, filed on July 20, 2022, towards the previous prior art rejections on Page(s) 13 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 13 of their Remarks, that the references do not teach having the agent and magnetic bead in a dried format prior to providing a fluid to the system. 
The examiner respectfully disagrees. 
Regarding the disclosure of Dittmer, the examiner notes that [0070] describes that “Seamless integration of the assay steps facilitate the design of a simple, single-chamber cartridge, in which dry-reagents, including magnetic particles are deposited.” Thus, Dittmer teaches that one can integrate dried reagents prior to use of the device (which requires providing a fluid sample to the device). As such, it is deemed that Dittmer does teach the limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798